JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division
PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Counsel for Defendants

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

NATIVE VILLAGE OF VENETIE TRIBAL
GOVERNMENT, et al.,

                    Plaintiffs,
         v.

DEBRA HAALAND, in her official capacity
as Secretary of the United States Department     Case No. 3:20-cv-00223-SLG
of the Interior, et al.,

                    Defendants,
   and

NORTH SLOPE BOROUGH, et al.,

                    Intervenor-Defendants.


                           JOINT STATUS REPORT

     In accordance with the Court’s text order (ECF 65) dated February 12, 2021,




Native Village of Venetie v. Haaland, 3:20-cv-00223-SLG
JOINT STATUS REPORT                                                  1



          Case 3:20-cv-00223-SLG Document 69 Filed 04/12/21 Page 1 of 4
the undersigned parties submit this status report and request that the Court extend

the stay for an additional 60 days. In support of the request to extend the stay, the

undersigned parties provide the following information:

       On March 16, 2021, Debra Haaland took the oath of office to become the

54th Secretary of the United States Department of the Interior. During her

confirmation hearings, and upon taking office, Secretary Haaland expressed a

commitment to review numerous administrative and natural resource matters,

including those involving the Coastal Plain Oil and Gas Leasing Program (the

Program) at issue in this litigation. Executive Order 13990 provides that the

Secretary “shall review the program and, as appropriate and consistent with

applicable law, conduct a new, comprehensive analysis of the potential

environmental impacts of the oil and gas program.” See ECF 61-1 at 4. The order

also directs that the Secretary “shall, as appropriate and consistent with applicable

law, place a temporary moratorium on all activities of the Federal Government

relating to the implementation of the Coastal Plain Oil and Gas Leasing Program, as

established by the Record of Decision signed August 17, 2020, in the Arctic

National Wildlife Refuge.” Id. The order further provides that agency heads “shall,

as appropriate and consistent with applicable law, consider suspending, revising, or

rescinding . . . agency actions” taken over the previous four years that are or may be

inconsistent with policies the order articulates, including “to reduce greenhouse gas


 Native Village of Venetie v. Haaland, 3:20-cv-00223-SLG
 JOINT STATUS REPORT                                                       2



          Case 3:20-cv-00223-SLG Document 69 Filed 04/12/21 Page 2 of 4
emissions; to bolster resilience to the impacts of climate change; [and] to restore and

expand our national treasures and monuments.” Id. at 2.

       Given that the Secretary of the Interior was only recently confirmed, the

undersigned parties request to continue the stay of all proceedings in this action for a

period of 60 days, up to and including June 11, 2021, to allow Defendants time to

review the Program. Defendants intend within that time period to determine their

next steps with regard to the Program and to identify those steps for the parties.

This additional stay may, therefore, avoid unnecessary litigation and conserve the

time and resources of the parties and the Court.

       Defendants will identify the next steps with regard to the Program for the

parties not less than ten days prior to the end of the 60-day period and in advance of

informing the Court. Not later than the end of the 60-day period, the undersigned

parties will file a joint status report advising the Court what further proceedings may

be necessary, or will file separate reports setting out their proposals, if necessary.

       Undersigned counsel have conferred with Intervenor-Defendants’ counsel,

who have each indicated that Intervenor-Defendants take no position on the request

to extend the stay.



 DATED: April 12, 2021.                      JEAN E. WILLIAMS
                                             Acting Assistant Attorney General
                                             United States Department of Justice
                                             Environment and Natural Resources Div.

 Native Village of Venetie v. Haaland, 3:20-cv-00223-SLG
 JOINT STATUS REPORT                                                         3



          Case 3:20-cv-00223-SLG Document 69 Filed 04/12/21 Page 3 of 4
                                         /s/ Paul A. Turcke
                                         PAUL A. TURCKE
                                         Trial Attorney
                                         Natural Resources Section
                                         P.O. Box 7611 Washington, D.C. 20044
                                         202-353-1389 || 202-305-0506 (fax)
                                         paul.turcke@usdoj.gov
                                         Counsel for Defendants
Of Counsel:

MIKE GIERYIC
Office of the Regional Solicitor, Alaska Region
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-1420
mike.gieryic@sol.doi.gov

                                         /s/ Matthew N. Newman
                                         Matthew N. Newman (AK Bar No. 1305023)
                                         Wesley James Furlong (AK Bar No. 1611108)
                                         Megan R. Condon (AK Bar No. 1810096)
                                         NATIVE AMERICAN RIGHTS FUND

                                         /s/ Teresa B. Clemmer
                                         Teresa B. Clemmer (AK Bar No. 0111059)
                                         Peter H. Van Tuyn (AK Bar No. 8911086)
                                         Karen E. Schmidt (AK Bar No. 1211113)
                                         BESSENYEY & VAN TUYN, LLC

                                         Counsel for Plaintiffs

                            CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2021, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                  Paul A. Turcke


Native Village of Venetie v. Haaland, 3:20-cv-00223-SLG
JOINT STATUS REPORT                                                     4



         Case 3:20-cv-00223-SLG Document 69 Filed 04/12/21 Page 4 of 4
